Citation Nr: 9906086	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether a well-grounded claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) has been 
submitted.

2.  Whether a well-grounded claim of entitlement to service 
connection for a low back disability has been submitted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
reflecting a diagnosis of 
PTSD. 

2.  There is no evidence of any low back injury or disability 
during service, and there is no competent medical evidence 
demonstrating a nexus between the veteran's current low back 
disability and service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for PTSD and a low back disability.  In the 
interest of clarity, the Board will initially review the 
relevant law and regulations.  The factual background of this 
case will then be described.  The Board will then analyze the 
claims and render a decision.

Relevant law and regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Factual Background

PTSD

The veteran's service personnel records reveal that he did 
not leave the United states.  There are no awards or 
decorations indicative of combat status.

The veteran's service medical records do not show any 
evaluation or treatment for any psychiatric disorder.  Upon 
examination for discharge, in May 1978, the veteran's 
psychiatric evaluation was normal.

An Oregon State Hospital discharge summary dated in February 
1994 shows that the veteran was seen for experiencing 
situational depression while serving time at the Oregon State 
Penitentiary, which was evidenced by a suicide attempt and 
two admissions to the Special Management Unit.  Particularly, 
the veteran appeared to have situational anxiety due to being 
in prison for the first time, and being a sex offender who 
abused both his female and male stepchildren.  It was noted 
that the veteran had a history of alcohol and polysubstance 
abuse since 16 years of age.  
The final diagnoses were: polysubstance abuse; pedophilia, 
opposite sex, nonexclusive and same sex; and passive-
aggressive personality disorder with antisocial traits.  

The veteran submitted a completed PTSD Questionnaire dated in 
August 1996.  The responses were essentially the same 
statements as were contained in the veteran's VA social and 
industrial survey and PTSD examination, which will be 
discussed below.  

A VA social and industrial survey was conducted in August 
1996.  At that time, the veteran reported that he volunteered 
for the Army in August 1974.  Following basic training he was 
assigned to a Combat Developmental Command.  He reported that 
his primary job was to test and give evaluations on new types 
of food, clothing, equipment, vehicles, and weapons.  His 
reported stressors were as follows:  he witnessed a small 
helicopter caught in power lines, crash and burn, killing 
both pilots; he witnessed another helicopter caught in power 
lines, crash and burn, killing four members aboard.  The 
veteran reported life threatening experiments which involved 
the testing of chemical and biological warfare.  He reported 
on several different occasions, he and other soldiers were 
required to wear Russian protection clothing which was very 
difficult to breathe through.  The veteran reported that on 
one occasion he had been in his Russian uniform for two hours 
and just before it was removed, "I stopped breathing and my 
heart stopped and the colonel had to beat me on the chest to 
revive me."  He reported that he witnessed a truck carrying 
soldiers roll over and off the road.  Thereafter, he provided 
medical assistance to the injured soldiers.  Additionally, 
the veteran reported that he witnessed a soldier "blow his 
brains out."  He reported prior to his discharge he was 
assigned to an infantry unit as a squad leader and it was 
extremely demanding and strict work.  The veteran reported 
that he had very few friends.  He denied any sleep problems, 
nightmares, hypervigilant symptoms or problems with crowds.  
The veteran reported that "when I hear an airplane, I feel 
like something is going to fall off.  When I hear a 
helicopter, my heart always races."  He reported a history 
of anger. 

The VA social worker commented that the veteran did not 
exhibit any other PTSD symptoms other than when he was 
treated for depression in prison.  It appeared that the 
veteran might be suffering from social adjustment problems 
and difficulty regarding intimate relationships.  The veteran 
was subjected to stress as an experimental soldier and 
witnessed on three occasions the loss of life, and his heart 
stopped beating, from his reporting.  The social worker 
opined that the veteran might suffer from some moderate to 
severe social adjustment issues stemming from his military 
service as an experimental soldier and some social adjustment 
issues might be attributed to his earlier abusive family 
upbringing.  

The veteran was accorded a VA PTSD examination in August 
1996.  At that time, he reported essentially the same 
stressors noted above.  Additionally, he reported one suicide 
attempt in prison which consisted of tying some socks around 
his neck.  The veteran reported that in 1993 he was feeling a 
lot of pain, frustration, feelings of helplessness, and 
depression which led to treatment at the Oregon State 
Hospital.  The diagnosis was no clinical evidence of, and the 
veteran does not meet the criteria for, PTSD; veteran 
currently incarcerated at Oregon State Penitentiary for 
sexual offenses; and intermittent explosive disorder.  

In April 1998, another VA psychiatrist reviewed the veteran's 
claims folder, including the August 1996 VA examination 
report and social and industrial survey, and concluded that 
the veteran did not meet the criteria for PTSD under DSM-IV 
or DSM-III. 

Low Back Disability

The veteran's service medical records are negative for any 
complaints or treatment for back pain.  On examination for 
separation, in May 1978, the veteran's spine and 
musculoskeletal system were noted as normal.

The veteran was a accorded a VA orthopedic examination in 
August 1996.  At that time, he reported that he sustained an 
injury to his back during service when he jumped off of a 
truck, landing on his heels and jammed his back.  The veteran 
reported that he was unaware of any fracture, but had acute 
pain and was placed in traction followed by light duty for a 
period of time.  Subsequently he was returned to full duty 
with intermittent and recurrent back pain.  The veteran 
reported a re-injury to his back after service when a heavy 
object fell on him.  The diagnosis was chronic lumbosacral 
strain, superimposed on degenerative disc disease at L4-5.

Analysis

As discussed above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498 (1995).

PTSD

There is no evidence of record showing that the veteran is 
currently diagnosed with PTSD.  The veteran's prison medical 
records reveal a variety of psychiatric diagnosis, but PTSD 
was not diagnosed or even suggested.  In August 1996, a VA 
psychiatric specialist evaluated the veteran specifically for 
a psychiatric disorder, and found no evidence to support a 
diagnosis of PTSD.  Furthermore, the Board notes that the 
psychiatric evaluator commented that there was adequate 
information to make a definitive personality disorder 
diagnosis.  Moreover, another VA psychiatrist evaluated the 
veteran's claims folder in April 1998 and confirmed that the 
veteran did not meet the criteria for PTSD.   
The veteran has failed to provide evidence of a current 
diagnosis of PTSD, and he has failed to present any evidence 
of identified psychiatric symptomatology during service.  The 
record does not show that the veteran possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert in order for such unsupported 
claims of disability and relation to service to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993). 
Therefore, the veteran has failed to present a well-grounded 
claim, pursuant to the criteria articulated in Caluza. 

Low Back Disability

A current medical diagnosis of a low back disorder is of 
record.  Thus, the first prong of the Caluza analysis, a 
current disability,  has been satisfied.  With respect to the 
second Caluza prong, incurrence of disease in service, the 
veteran's service medical records are negative for complaints 
or treatment of a back injury.  On examination for discharge, 
a normal spine and musculoskeletal system were noted.  
However, the veteran has stated that he injured his back in 
service.  For the limited purpose of establishing a well 
grounded claim, his statement must be presumed to be true.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  The second 
prong of Caluza has thus been met. 

With respect to the third Caluza prong, medical nexus 
evidence, the veteran has not presented any competent medical 
evidence showing a causal relationship between his low back 
disability and service.  Although the veteran has opined that 
his current low back problems are related to service, he is 
not competent to render such medical opinions.  As stated by 
the Court, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that a claim is plausible or possible is 
required." Grottveit, 5 Vet. App. at 93.
Therefore, the veteran has failed to set forth a well-
grounded claim for service connection for a low back 
disability.

Conclusion

For the reasons and bases stated above, the veteran's claims 
of entitlement to service connection for PTSD and a low back 
disability are denied, since they are not well-grounded.

Additional Matters

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The VA is not on notice of any other known and existing 
evidence which would make the adjudicated service connection 
claims plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claims well-grounded.  



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.  

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disability is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

  The Board is aware that the VA social worker who conducted the social industrial survey in August 1996 
opined that the veteran might suffer from moderate to severe social adjustment issues stemming from his 
military service and some might be attributed to his earlier abusive family upbringing.  However, the VA 
social worker did not render a diagnosis of PTSD or any other psychiatric disorder.  There is, furthermore, no 
evidence that the VA social worker is competent to render any medical opinion whatsoever.  In light of the 
medical evidence of record, the social worker's gratuitous opinion is not probative medical evidence.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997).   

  The Board notes in passing that the veteran was not in combat, and he does not so contend.  Any statutory 
presumptions pertaining to combat veterans are inapplicable in this case.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).
- 11 -


- 1 -


